         Case 1:18-cv-03771-PGG Document 39 Filed 06/11/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WESCO INSURANCE COMPANY and
TECHNOLOGY INSURANCE COMPANY,
INC.,

               Plaintiffs,                        Civil Action No. 1:18-cv-03771-PGG

       v.                                         NOTICE OF APPEARANCE

PERSONNEL STAFFING GROUP, LLC,

               Defendant.


        PLEASE TAKE NOTICE that Carl F. Regelmann, an attorney duly admitted to

practice before this Court, of the law firm Tannenbaum Helpern Syracuse & Hirschtritt LLP,

hereby appears on behalf of Defendant Personnel Staffing Group, LLC in the above-referenced

action. Accordingly, I respectfully request that any future correspondence, filings, ECF

notification, or other information relating to this matter be addressed to me at the address below,

and that I be added as counsel for Defendant on the Docket Sheet.


Dated: New York, New York
       June 11, 2019
                                                  TANNENBAUM HELPERN SYRACUSE
                                                  & HIRSCHTRITT LLP

                                                  /s/ Carl F. Regelmann
                                                  Carl F. Regelmann
                                                  900 Third Avenue
                                                  New York, New York 10022
                                                  212-508-6700
                                                  Regelmann@thsh.com

                                                  Counsel for Defendant Personnel Staffing
                                                  Group, LLC
